          Case 1:20-cv-01392-NONE-SAB Document 10 Filed 12/10/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   GEORGE AVALOS,                                      Case No. 1:20-cv-01392-NONE-SAB

11                    Plaintiff,                         ORDER REQUIRING PARTIES TO FILE
                                                         DISPOSITIONAL DOCUMENTS
12            v.

13   WESTERN MOBILE GLASS, et al.,                       (ECF No. 9)

14                    Defendants.                        FORTY-FIVE DAY DEADLINE

15

16           Plaintiff filed this action on September 30, 2020. (ECF No. 1.) On December 9, 2020, a

17 notice of settlement was filed informing the Court that the parties have reached settlement

18 resolving this action, and requesting forty-five (45) days to file dispositional documents. (ECF

19 No. 9.)
20           Accordingly, it is HEREBY ORDERED that:

21           1.      All pending matters and dates are VACATED; and

22           2.      The parties shall file dispositional documents within forty-five (45) days of the

23                   date of entry of this order.

24
     IT IS SO ORDERED.
25

26 Dated:         December 10, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
